Citation Nr: 1546950	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent a right disability, manifested by limitation of the flexion.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability, manifested by instability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974, from January 2003 to June 2003, and from July 2005 to October 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2011, February 2012, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for essential tremors of the bilateral hands were remanded by the Board in December 2013.  The Board notes that service connection for sleep apnea and essential tremors of the bilateral hands was granted in a May 2015 rating decision.  This is a full grant of benefits and therefore these issues are no longer before the Board.  

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities and an increased rating for right knee instability and right knee limitation of flexion are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  Symptoms of occupational and social impairment with deficiencies in most areas have not been demonstrated.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in March 2011 and May 2015 with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's PTSD is currently rated 30 percent, effective October 6, 2006, under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

Review of VA treatment records shows continued treatment throughout the appeal, to include anti-depression medication and individual and group therapy sessions with a VA treating provider for PTSD symptoms.

In a September 2010 mental health note, the examiner noted a marked reduction in PTSD symptoms.  The Veteran reported brief periods of dysphoria and suicidal ideation on two occasion in the past nine months that were fleeting with no plant or intent.  The examiner assigned a GAF of 60.

In a March 2011 statement, the Veteran indicated that his life was becoming a mess.  He reported fussing at his wife about little things, difficulty sleeping, dreaming about war, obstructive thoughts, nightmares, and coping with alcohol.  He reported thoughts of taking his life some time. 

A March 2011 VA examination report shows the Veteran had returned to outpatient treatment and use of anti-depressant medication.  He reported ten years of marriage to his second wife which he described as not really good because he went off the handle over little things, with the future relationship unsure.  He described his relationship with his two adult children as "ok unless they ask for money."  He described feeling like nothing mattered and thoughts of suicide all the time, but his religious beliefs did not permit suicide.  The Veteran reported spending time with his siblings and having friends, but that he no longer spent time with them.  He noted previously enjoying jogging, and reported current church attendance and watching television for leisure.  Psychiatric evaluation revealed a clear, neatly groomed appearance.  His psychomotor activity was tense, affect constricted, mood depressed.  No delusions were noted, but thought content included suicidal ideation.  The Veteran reported sleeping 3 hours a night on average with nightmares occurring every two to three weeks and nightly night sweats.  He reported weekly panic attacks with no homicidal thoughts, no episodes of violence, but the presence of suicidal thoughts.  

The Veteran's PTSD symptoms included persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma, persistent numbing of general responsiveness, persistent symptoms of increased arousal, which were all described as chronic, daily, and mild in severity.  The examiner noted the Veteran's symptoms were beginning to resolve with treatment for about six months, but returned after he stopped taking medication.  The Veteran reported full-time employment as a coal miner with decreased concentration and memory loss.  He reported three weeks of missed work due to PTSD and currently isolating himself from co-workers.  The examiner diagnosed chronic, mild PTSD with moderate depression secondary to PTSD and assigned a GAF of 57.  The examiner noted the depression had an associated moderate decline in functioning and quality of life.

In a June 2011 letter, VA psychologist Dr. MacVicar, indicated writing at the request of the Veteran.  Dr. MacVicar noted the Veteran had been receiving treatment for PTSD since 2007 with symptoms increasing in frequency and intensity over time.  Dr. MacVicar noted the Veteran's symptoms as intrusive memories of trauma, intermittent nightmares, anxiety in the presence of trauma reminders, emotional numbing and feelings of estrangement from others, insomnia, irritability, decreased concentration, short-term memory impairment, hypervigilance, and increased startle reaction. 

In a July 2011 VA mental health note, the Veteran reported that his mood had been good, his future was oriented, he was hopeful, and he denied suicidal ideation, plan, or intent.  He was enjoying his family.  He was more engaged socially, and work is also going well by his report.  He stated that he fell asleep without difficulty when he returned from work from a late shift, but awoke with his wife at three hours later each morning.  The examiner assigned a GAF of 70. 

A March 2012 VA mental health note indicates that Veteran reported that his PTSD symptoms remained minimal.  He reported occasional nightmares twice in the past five months and continuing to enjoy family and friendships.  He reported improvement with being in crowds and identified discomfort if someone touched him.  He denied any suicidal ideation, plan, or intent, and reported improved sleep.

A March 2012 VA PTSD examination report shows the examiner found occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational task only during periods of significant stress or symptoms controlled by medication.  The Veteran denied any relevant social, family, or marital changes since his prior PTSD examination.  He denied any relevant occupational and educational history since his prior PTSD examination.  He maintained continued employment as a coal-miner.  He terminated VA mental health treatment but continued use of prescription medication through his primary care provider.  His PTSD symptoms included depressed mood.  The examiner noted the Veteran claimed his PTSD has increased in severity.  After review of VA mental health progress notes, the examiner found the evidence strongly and clearly suggested significant improvement in the Veteran's PTSD across time.  The examiner cited July 2011 and March 2012 VA treatment records with GAF scores of 70, the Veteran's report of good mood, hopeful future, enjoying time with family, and falling asleep without difficulty as noted in the Veteran's VA treatment records.  

An April 2013 VA mental health nurse practitioner note indicates the Veteran reported that he still had some stress, but overall slept better.  He endorsed that he still did not like to be approached from behind and expressed difficulty seeing people of middle eastern descent, which caused him to re-experience.  An October 2013 VA mental health note indicated it was 18 months since the Veteran's last scheduled follow-up appointment.  The Veteran reported fleeting thoughts of suicide in the context of back surgery recovery, with no plan or intent, but asserted that he did not want to die or hurt his family.  He continued to have some hypervigilance and a tendency to be overly cautious or risk adverse.  He no longer avoided crowds.

A December 2013 VA mental health note indicated the Veteran reported infrequent and not bothersome PTSD symptoms.  He reported a good mood and enjoying retirement with a primary hobby of cooking.  He was planning a weekend trip with his wife and continued to walk for exercise with limitations due to his back.  The Veteran had a startle response and the examiner noted chronic PTSD in partial remission.

A May 2014 mental health note indicated he had been taking a medication for two weeks with improved mood and energy.  The Veteran reported intermittent, brief dysphoric moods and occasional tearfulness and reflections on life and death.  The examiner noted the Veteran had normal range of affect and the Veteran denied thoughts, plan, or intent of suicide or homicidal ideation.  

An April 2015 VA treatment noted indicates the Veteran reported that he was active and exercises three times a week and visited with friends, but felt sad and lonely in the afternoon.  He noted passive thoughts of death, but spoke of strong familial and spiritual based prohibitions against suicide.

A May 2015 PTSD screen found the Veteran was feeling hopeless about the present or future, and that he had occasional thoughts of taking his life with no plan or attempt to take his life.  

A May 2015 VA PTSD examination noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran denied any relevant social, family, or marital history since his prior May 2012 VA examination.  He remains married to a supportive spouse.  He reported retiring from the coal mines in 2012 after 34 years of gainful and substantial employment.  The Veteran met the diagnostic criteria for PTSD.  His PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner noted the Veteran was cooperative, pleasant, and friendly.  He was casually attired and maintained good eye contact with the examiner. 

A June 2015 VA mental health physician note indicates the Veteran had ongoing symptoms of mood, anxiety, and decreased focus, with some emotional numbing and disconnection, and avoidance of crowded situations.  He denied any suicide attempts and reported enjoying spending time with friends and family.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a 50 percent rating, but not higher, during the entire appeal period.  38 C.F.R. § 4.7 (2015).

In granting a 50 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, by as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Throughout the appeal, the Veteran's PTSD symptoms were manifested by ongoing symptoms of depressed mood, anxiety, weekly panic attacks, irritability, sleep impairment, decreased concentration and memory loss, hyper vigilance, increased startle response, emotional numbness, and intermittent suicidal ideation, with no attempt reported by the Veteran.  The Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 50 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 50 percent rating appear to be demonstrated throughout the appeal period.  

The Board notes that Veteran's periodic suicidal ideation is considered in the assignment of the higher 50 percent rating.  There is no evidence the Veteran was a persistent danger to himself or others.  The Veteran consistently spoke of strong familial and spiritual based prohibitions against suicide during VA treatment, but also consistently endorsed lack of hope and suicidal ideation.   

In addition to the Veteran's PTSD symptoms, the Board notes the assigned GAF scores ranging from 57 to 70 have been assigned during the entire appeal period, and alone, they do not support the assignment of any higher rating during the appeal.  According to the DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflict with peers or workers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In this case, the assigned GAF scores are indicative of mild to moderate symptoms.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  In this case, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the higher, 50 percent rating for psychiatric disabilities, regardless of the GAF scores.  While the assignment of a GAF score of 70 in a July 2011 and March 2012 VA examination report would suggest that a lower 30 percent rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).

Consideration has also been given to assigning a rating of 70 percent or 100 percent for PTSD for any part of the appeal period, but the Board finds that a higher rating is not warranted.  The Veteran has not demonstrated significant deficiencies in work or family relations.  Even considering the Veteran's reports of suicidal ideation and decreased concentration at work, the occupational and social impairment attributable to the PTSD does not amount to more than an occasional decrease in work efficiency and intermittent periods of social impairment.  Although he noted some missed work due to PTSD symptoms, he reported retiring from the coal mines in 2012 after 34 years of gainful and substantial employment.  Although in March 2011, the Veteran reported some marital and family distress, he reported improved relationships with his wife and adult children beginning in July 2011.  There is no evidence of an inability to establish and maintain effective relationships or more severe symptomatology such as total occupational or social impairment that would warrant any higher rating.  

While the Veteran reports weekly panic attacks, the Veteran was able to manage symptoms with various levels of medication, and maintained independent functionality.  The evidence of record does not show symptoms with deficiencies in most areas.  Symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is also not shown.  The evidence does not show total occupation and social impairment.  The Veteran maintained his employment and family relationships and began hobbies during the appeal, which would not be expected in someone with more severe deficiencies in social impairment, with deficiencies in most areas, or with total occupation and social impairment.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the increased 50 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD disability has not significantly changed and a uniform rating is warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from PTSD is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the criteria for a 50 percent rating, but not higher, for PTSD are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 50 percent rating, but not higher, for PTSD, is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Although the Veteran is in receipt of service connection for essential tremors of the hands, he has also contended that he is entitled to service connection for peripheral neuropathy of the upper extremities.  The RO provided the Veteran with a VA peripheral nerves examination in May 2015.  However, the May 2015 VA examination did not address the etiology of the peripheral neuropathy, to include whether peripheral neuropathy of the upper extremities was a separate and distinct disability from the service-connected essential tremors of the bilateral hands.  Therefore, remand for an addendum opinion is necessary. 

In a December 2013 statement, the Veteran indicated that his right knee disabilities had increased in severity since he was last examined by VA.  The Veteran was last provided a VA examination in September 2012 to determine the etiology of the right knee disability for the purposes of service connection.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected right knee disabilities, a more contemporaneous examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

All available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for a VA neurologic examination with a medical doctor.  The examiner must review the claims file and must note that review in the report.  Any necessary examinations, tests, and studies should be conducted.  Any opinion expressed must be accompanied by a complete rationale.  If any claimed disability is more likely due to some other causation, the examiner should so state. The examiner should opine:

(a)  Is any upper extremity peripheral neuropathy a separate and distinct disability from the service-connected essential tremors of the hands?

(b)  Is at least as likely as not (50 percent or greater probability) that any upper extremity peripheral neuropathy is etiologically related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any upper extremity peripheral neuropathy was caused by a service-connected disability, to specifically include essential tremors of the hands?

(d)  Is it at least as likely as not (50 percent or greater probability) that any upper extremity peripheral neuropathy has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to specifically include essential tremors of the hands?

3.  Schedule the Veteran for a VA examination by a VA examiner with sufficient expertise to accurately determine the current level of severity of all impairment resulting from service-connected right knee disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information: 

(a)  Provide ranges of motion of the right knee, expressed in degrees.

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c)  Indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.  If instability is unable to be tested, an explanation should be provided.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


